Citation Nr: 1415209	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due herbicide exposure and/or secondary to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of prostate cancer.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease with sick sinus syndrome and pacemaker implant with scar.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to November 1983. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2010 and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.

In an April 2013 decision and remand, the Board denied the issue of entitlement to an increased initial evaluation for heart disability.  The Board remanded the issues of entitlement to service connection for hypertension, to include as due herbicide exposure and/or secondary to service-connected disabilities; entitlement to a disability rating in excess of 20 percent for service-connected residuals of prostate cancer; and entitlement to a total disability rating based on individual unemployability (TDIU).

The Veteran appealed the denial of an increased initial evaluation for heart disability to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion).  By order dated in January 2014, the Court granted the Joint Motion, and remanded the issue for compliance with its instructions.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion related that the Board erred by failing to provide adequate reasons and bases for its finding that VA had satisfied its duty to provide an adequate medical examination for the Veteran's claim for an increased initial evaluation for his coronary artery disease.  The Board noted that the Veteran denied dizziness during a March 2011 VA examination conducted by QTC, but reported dizzy spells during the March 2013 hearing.  The Board failed to comment on this discrepancy or discuss whether the evidence indicated that a material change had occurred in the Veteran's service-connected heart disability such that a reexamination was necessary.  

The Joint Motion also observed that with respect to the claim for a TDIU, the Board had directed that a VA examination be conducted on remand to determine the effect of all of the Veteran's service-connected conditions, including coronary artery disease, on his employability.  That examination might produce additional evidence regarding the severity of the Veteran's employability and thus could paint more of a complete picture of the Veteran's service-connected disabilities.  

In this regard, it appears that not all of the actions requested by the Board's April 2013 decision and remand have been completed, likely because the case was at the Court.  The April 2013 decision and remand referred the issue of entitlement to an increased rating for erectile dysfunction to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The remand also requested that the RO provide, inter alia, a VA examination for the claim for service connection for hypertension and a VA examination for the claim for a TDIU.  Then, the RO was to readjudicate the claims of entitlement to service connection for hypertension, an increased rating for residuals of prostate cancer and a TDIU.  A review of the record before the Board indicates that none of these requested actions has been completed.  

In light of the Joint Motion, the requested TDIU examination should specifically address whether the Veteran's coronary artery disease with sick sinus syndrome and pacemaker implant with scar results in dizziness.  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Based on the examination and review of the record, the examiner should answer the following:

(a) Whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's hypertensive disorder is related to his active military service to include the elevated blood pressure readings during military service and his exposure to herbicides.  The examiner must provide an explanation for all opinions.  With respect to issue of whether the Veteran's hypertension is due herbicide exposure, the examiner is asked to discuss any medical studies and/or literature as part of his or her explanation.

(b) if the answer to question (a) is no, is it at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's hypertensive disorder caused or aggravated by the Veteran's service-connected coronary artery disease or peripheral vascular disease.  The examiner should provide an explanation for all conclusions reached. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

2.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

(a) The examiner is requested to specifically address whether the Veteran's coronary artery disease with sick sinus syndrome and pacemaker implant with scar results in dizziness.

(b) The examiner is also requested to provide an opinion as to whether the Veteran's service-connected disabilities, (coronary artery disease; residuals of prostate cancer; diabetes mellitus; peripheral vascular disease, right lower extremity; peripheral neuropathy, bilateral upper extremities; peripheral neuropathy, bilateral lower extremities; hearing loss; healed fracture of the mandible; erectile dysfunction; bilateral cataracts; peripheral vascular disease, left lower extremity) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

3.  Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for hypertension, increased rating for residuals of prostate cancer, initial disability rating in excess of 30 percent for service-connected coronary artery disease with sick sinus syndrome and pacemaker implant with scar and TDIU, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


